Name: Commission Regulation (EEC) No 941/88 of 8 April 1988 on the supply of refined rape seed oil to Bangladesh as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  Asia and Oceania
 Date Published: nan

 No L 92/26 Official Journal of the European Communities 9 . 4. 88 COMMISSION REGULATION (EEC) No 941/88 of 8 April 1988 on the supply of refined rape seed oil to Bangladesh as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 v on food-aid policy and food-aid management (') » as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on , food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 30 July 1987 on the supply of food aid to Bangladesh, the Commission allocated to this country 2 000 tonnes of refined rape seed oil to be supplied free at port of landing  landed ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to Bangladesh in accordance with the provisions of Regula ­ tion (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 370, 30. 12. 1986, p. 1 . (2 OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 9. 4. 88 Official Journal of the European Communities No L 92/27 ANNEX 1 . Operation NoC): 141 /88 2. Programme : 1987 3. Recipient : Bangladesh 4. Representative of the recipient (2) : The Secretary, Ministry of Food, Bangladesh Secretariat, Dhaka, Bangladesh 5. Place or country of destination : Bangladesh 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIIA.1 ) 8 . Total quantity : 2 000 tonnes net 9. Number of lots : one 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.B) :  drums of 200 litres or 200 kilograms,  the drums must carry the following wording : 'ACTION No 141 /88 / COLZA OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO BANGLADESH', 11 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Chittagong 16. Address of die warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 30 June 1988 18. Deadline for the supply : 31 July 1988 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 26 April 1988 not later than 12 noon. Tenders shall be valid until 12 midnight on 27 April 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 May 1988 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 18 May 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 June to 15 July 1988 (c) deadline for the supply : 15 August 1988 22. Amount of the tendering security : 15 ECU/tonne 23. Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  No L 92/28 Official Journal of the European Communities 9 . 4. 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : Mr J. Fessaguet, Head of Office, Delegation EEC, Dhaka Office, House CES (E), 19 Gulhan Road, Dhaka 12, Bangladesh. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05.